United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF LABOR, EMPLOYMENT
STANDARDS ADMINISTRATION,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1842
Issued: November 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2007 appellant timely appealed the April 4, 2007 merit decision of the Office
of Workers’ Compensation Programs which affirmed the denial of her traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
On May 30, 2006 appellant tripped and fell as she was returning to her office building
after purchasing lunch at a nearby delicatessen.1 The incident occurred at 12:45 p.m. at the
“back corner of the building,” approximately 35 steps from the building’s entrance. Appellant
1

The building where appellant worked is privately-owned and located at 71 Stevenson St., San Francisco, CA.

stated that she “tripped and fell onto [her] knees and forearms on stairs by the corner of the
building….” Her injuries included a swollen and badly bruised right knee, minor ankle bruises
and strains to her back, neck, shoulders and right hip. Appellant was later diagnosed with right
knee internal derangement, cervical, thoracic and lumbosacral sprains and aggravation of
cervical and lumbar disc disease.
In a June 30, 2006 letter to the Office, Michael Rihn, appellant’s supervisor, stated that
the May 30, 2006 incident did not occur on the employing establishment’s premises. On June 8,
2006 he accompanied appellant outside the building so that she could show him where she was
injured. According to Mr. Rihn, appellant demonstrated how she tripped on the curb at Jessie
Street and fell on the “low-lying steps at the entrance to the public concourse.” Just prior to the
May 30, 2006 incident, appellant purchased food at Murphy’s Delicatessen on Jessie Street. She
was headed back across Jessie Street to the employing establishment’s fourth floor break room
when she fell. Mr. Rihn provided a San Francisco area street map and a hand-drawn diagram of
where appellant fell in relation to the surrounding buildings.
In an August 14, 2006 decision, the Office denied appellant’s claim finding that her
May 30, 2006 injury occurred off-premises and she was not in the performance of duty.
Appellant requested an oral hearing, which was held January 24, 2007. She argued that
the location where she fell was part of the building complex where the Federal Government
leased office space and, therefore, it should be considered as part of the employing establishment
premises. In a brief prepared for the hearing representative, appellant indicated that her
employer leased two entire floors and part of a third floor at 71 Stevenson Street. The property
consisted of two buildings that shared a common roof, divided by a partially covered walkway
with stairs at both ends. Appellant stated that she injured herself on the covered stairs at the
south end of the walkway. She explained that she “stepped off the public alley, over the public
curb and onto the privately owned stairs on the 71 Stevenson Street property.” Appellant stated
that, “[w]hile stepping from the first stair to the second stair, [her] foot caught the edge of the
second stair causing her to fall.” She explained that the stairs were used primarily by the
building’s tenants and customers. Appellant also indicated that there was a brass plaque at the
curb/first step that noted that pedestrians could come through only upon permission of the
owner.2 She argued that there was no evidence or basis upon which to believe that the stairs
were publicly owned or controlled by either the city or county.
By decision dated April 4, 2007, the hearing representative affirmed the August 14, 2006
decision. The hearing representative found that appellant was injured on property that was not
under the control of the Federal Government and that was accessible to the general public. The
location where she fell could not “in any way be deemed a part of the employing establishment
premises.” The hearing representative also found that there was no evidence demonstrating that
the industrial premises should be extended to the exterior curb or stairs of the public plaza where
the injury occurred.

2

Appellant explained that the Jessie Street curb and the first step are merged creating an oversized first step,
which caused her to misjudge her footing and catch her foot on the edge of the second step.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the payment of compensation
for the disability or death of an employee resulting from personal injury sustained “while in the
performance of her duty.”3 In order to be covered, an injury must occur at a time when the
employee may reasonably be said to be engaged in her master’s business, at a place when she
may reasonably be expected to be in connection with her employment and while she was
reasonably fulfilling the duties of her employment or engaged in doing something incidental
thereto.4 For an employee with fixed hours and a fixed workplace, an injury that occurs on the
employing establishment premises when the employee is going to or from work, before or after
working hours or at lunch time, is compensable.5
ANALYSIS
Appellant argues that her claim should be covered under the Act because the stairs she
fell on are part of the building complex where her employer leased office space. The Office,
however, did not consider the area where appellant fell to be part of the employing
establishment’s premises and, therefore, denied her claim. The record indicates that appellant
fell on May 30, 2006 when she was returning to her office building after buying food for lunch.
She was en route to the employing establishment’s fourth floor break room when she stumbled
and fell on some stairs outside her office building. These stairs led to a partially-covered
pedestrian walkway that provided access to the building’s side entrance.6 The walkway also
served as a thoroughfare between Stevenson Street and Jessie Street. Appellant’s supervisor
described the area as a public concourse, but she characterized the stairs as privately owned.
However, neither party provided evidence regarding ownership of the property where appellant
fell on May 30, 2006. Based on the current record, the Board cannot provide a definitive answer
to the question of whether appellant’s fall occurred on or off the industrial premises.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.7
Accordingly, the Office’s decision will be set aside and the case remanded for further
development of the record regarding the issue of whether the stairs where appellant fell on
May 30, 2006 are part of the industrial premises. Following such further development, it shall
issue a de novo decision.

3

5 U.S.C. § 8102(a) (2000).

4

Roma A. Mortenson-Kindschi, 57 ECAB __ (Docket No. 05-977, issued February 10, 2006).

5

Id.; Denise A. Curry, 51 ECAB 158, 160 (1999); Narbik A. Karamian, 40 ECAB 617, 618-19 (1989).

6

Appellant said she was 35 steps away from the building entrance when she fell.

7

Horace L. Fuller, 53 ECAB 775, 777 (2002); James P. Bailey, 53 ECAB 484, 496 (2002); William J. Cantrell,
34 ECAB 1223 (1983).

3

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: November 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

